DETAILED ACTION
Claims 1-18 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 31 March 2021 are accepted.
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites a plurality of comma splices which omit connecting terminology necessary to fix the grammar. Such connecting terminology might be “and,” “or,” “wherein,” etc. For example, claim 11 might be amended to recite in part “sets, and wherein each criterium set …tool, and the step of creating at least …tools, where each criterium set is .
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9, 11-15, 17, and 18 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Honarpardaz, M., et al. “Fast grasp tool design: From force to form closure” IEEE 13th Conf. on Automation Science & Engineering, CASE (August 2017) [herein “Honarpardaz”].
Claim 1 recites “1. A method for generating a tool interacting with at least one object.” Honarpardaz abstract discloses “to design fingers for various geometrically complex workpieces.” Honarpardaz page 784 left column third paragraph discloses “When this reduced set of grasp candidate positions is acquired, simulated grasps are executed at each collision free position from this set.” Simulating grasps is generating tool interactions with the object.
Claim 1 further recites “the method comprising the steps of: obtaining a model of the at least one object, the model including at least geometry of the at least one object.” Honarpardaz page 783 right column lines 1-2 disclose “The proposed method begins by importing the 3D model of the workpiece.” Importing the 3D model of the workpiece is obtaining a model of at least one object including the 3D geometry.
Claim 1 further recites “determining at least one criterium set, each criterium set comprising including at least one criterium for the tool.” Honarpardaz page 784 right column lines 10-12 and lines 19-22 disclose:
we obtain a contact quality as follows:
[equation (1)]
…
the grasp quality at an end effector pose can be computed as Eq. (2) but can be easily extend to end effectors with more than two fingers by employing e.g. a ball criterion.
[equation (2)]
Both the contact quality and ball criterion are at least one criterium for the tool. Either or both criteriums are thus at least one criterium set.
Claim 1 further recites “and creating at least one virtual tool fulfilling the criterium set; characterized by calculating at least one attribute to thereby obtain at least one attribute value reflecting a simulated interaction between the model and each of the at least one virtual tool.” Honarpardaz page 784 left column third paragraph discloses “When this reduced set of grasp candidate positions is acquired, simulated grasps are executed at each collision free position from this set.” Simulating the grasps is using a virtual tool to fulfill the respective grasp quality of the respective criterium sets. Simulating the grasps is simulating the interaction between the model and the virtual tool.
Honarpardaz page 784 right column lines 10-12 and lines 19-22 discussed above disclose equations (1) and (2) and correspond criterium sets corresponding with contact quality and ball criterion. Calculating equations (1) and (2) is calculating corresponding attributes of contact quality and ball criterion attributes of the respective criterium sets.
Claim 1 further recites “appointing, on the basis of the at least one attribute value, a to-be-fabricated virtual tool.” Honarpardaz page 784 right column section B discloses “In the second stage of GAFD, finger generation, the grasp set with the highest quality is selected to design the fingertips (see Fig. 4).” Selecting the grasp set with the highest quality is appointing a to-be-fabricated virtual tool based on a respective highest attribute value.
Claim 1 further recites “and fabricating a tool corresponding to the to-be-fabricated virtual tool.” Honarpardaz page 785 left column second paragraph last sentence discloses “If the approach is collision-free, the designed fingers are considered as feasible and CAD models are exported for the production and experimental verification.” Exporting the models for production is fabricating a respective to-be-fabricated tool.
Claim 2 further recites “2. The method according to claim 1, wherein the criterium set is based on an analysis of the geometry.” Honarpardaz page 784 right column lines 10-12 and lines 19-22 disclose:
we obtain a contact quality as follows:
[equation (1)]
…
the grasp quality at an end effector pose can be computed as Eq. (2) but can be easily extend to end effectors with more than two fingers by employing e.g. a ball criterion.
[equation (2)]
Both the contact quality and ball criterion are at least one criterium for the tool. Either or both criteriums are thus at least one criterium set.
The contact quality and ball criterium are both based on an analysis of geometry.
Claim 4 further recites “4. The method according to claim 1, wherein the criterium set comprises at least one of the following criteria: a number of contact areas between the tool and the at least one object, a minimum individual contact area between the tool and the at least one object, a minimum total contact area between the tool and the at least one object, a minimum static friction coefficient between the tool and the at least one object, a minimum dynamic friction coefficient between the tool and the at least one object, and at least one shape of the tool configured to interact with a corresponding shape of the at least one object and to constrain the relative movement between the tool and the at least one object in at least four degrees of freedom, such as in five or six degrees of freedom.” From the above list of alternatives the Examiner is selecting “at least one shape of the tool configured to interact with a corresponding shape of the at least one object and to constrain the relative movement between the tool and the at least one object in at least four degrees of freedom.”
Examiner is interpreting the claim language “such as in five or six degrees of freedom” as exemplary claim language. See MPEP §2173.05(d). However, Examiner finds this claim language does not create any confusion over what is meant by “at least four degrees of freedom” as it is clear the claim language “such as in five or six degrees of freedom” does not narrow the range recited by “at least four degrees of freedom.”
Honarpardaz page 784 right column last paragraph discloses “The fingertips are constructed in order to imitate the contour of the surface of the handling objects at the contact point, as demonstrated in Fig 5.” Imitating the contour of the surface of the handled object is constraining the relative movement between the tool and the object in the tool configuration interacting with the shape of the object. The contour of the object is a shape of the object.
Honarpardaz page 785 figure 5 shows three-dimensional customization of the fingertips. The example fingertip prevents rotation along two axis and prevents translation movement in two axis. Thus, the example fingertip in figure 5 constrains movement in at least four degrees of freedom (two rotational and two translational degrees of freedom).
Claim 5 further recites “5. The method according to claim 1, wherein the step of creating at least one virtual tool includes creating a plurality of virtual tools fulfilling the criterium set, and the step of calculating at least one attribute comprises calculating the same attribute or attributes for the combination of the model and each of the plurality of virtual tools to evaluate the performance of each of the plurality of virtual tools.” Honarpardaz page 784 right column lines 29-31 disclose “the set of successful grasps is sorted according to the joint quality value (q/d) and a set of good grasp candidates can be estimated.” The set of successful grasps and set of good grasp candidates each correspond with a plurality of virtual tools. The quality value is a calculated attribute for each plurality of tool to evaluate the performance.
Claim 6 further recites “6. The method according to 1, wherein the at least one attribute reflects simulated static and/or dynamic forces between the model and each of the at least one virtual tool.” Honarpardaz page 784 right column lines 1-3 and 8 disclose “For each contact location between end effector and part, the contact normal is calculated and compared to the closest surface normal of the part … the force exerted onto the object.” The contact normal and force exerted onto the object are simulated static or dynamic forces between the model and the tool contact points.
Claim 7 further recites “7. The method according to claim 6, wherein the method further comprises the step of simulating movements of a system or systems including the model and each of the at least one virtual tool to obtain the simulated static and/or dynamic forces.” Honarpardaz page 784 left column third paragraph discloses:
When this reduced set of grasp candidate positions is acquired, simulated grasps are executed at each collision free position from this set. To this end, the gripper is closed kinematically until each end effector, or finger, is in contact with the object.
Closing the gripper is simulating the movement of the tool to obtain the simulated static or dynamic forces.
Claim 9 further recites “9. The method according to claim 1, wherein the method comprises the step of applying an optimization algorithm on the at least one virtual tool.” Honarpardaz page 785 right column second paragraph discloses:
The generated fingers are automatically integrated into the open source motion planning framework MoveIT!, which allows fingertip optimization with respect to local contact properties while incorporating the whole kinematic chain of the robot and its environment, thus facilitating global optimization of the finger shape, for example in case of external collisions during motion planning.
Fingertip optimization is applying a corresponding optimization on the virtual tool.
Claim 11 further recites “11. The method according to claim 1, wherein the step of determining at least one criterium set includes determining a plurality of criterium sets, each criterium set including at least one criterium for the tool.” Honarpardaz page 784 right column lines 10-12 and lines 19-22 disclose:
we obtain a contact quality as follows:
[equation (1)]
…
the grasp quality at an end effector pose can be computed as Eq. (2) but can be easily extend to end effectors with more than two fingers by employing e.g. a ball criterion.
[equation (2)]
Both the contact quality and ball criterion are at least one criterium for the tool. Either or both criteriums are thus at least one criterium set. Combined, the contact quality criterium set and the ball criterium set are at least two criterium sets which is a plurality of criterium sets.
Claim 11 further recites “the step of creating at least one virtual tool includes creating a plurality of virtual tools, each criterium set being fulfilled by at least one virtual tool, and the step of calculating at least one attribute includes calculating the same attribute or attributes for the combination of the model and each of the plurality of virtual tools to evaluate the performance of each of the plurality of virtual tools.” Honarpardaz page 784 right column lines 29-31 disclose “the set of successful grasps is sorted according to the joint quality value (q/d) and a set of good grasp candidates can be estimated.” The set of successful grasps and set of good grasp candidates each correspond with a plurality of virtual tools. The quality value is a calculated attribute for each plurality of tool to evaluate the performance.
Claim 12 further recites “12. The method according to claim 1, wherein at least one, such as both, of the steps of determining at least one criterium set and creating at least one virtual tool fulfilling the criterium set is implemented by a computer algorithm.” Honarpardaz page 783 figure 1 “Flowchart of the design process of FGAFD” shows “import workpiece CAD model.” Importing and CAD is understood as indicating computer is used. The FGAFD is an algorithm. Using the computer to implement FGAFD is determining the respective steps discussed above by as a computer algorithm.
Claim 13 further recites “13. The method according to claim 1, wherein the tool comprises a finger for a robot gripper.” Honarpardaz abstract discloses “design of customized fingertips” and “designing fingers.” Honarpardaz page 782 introduction first sentence disclose “Design automation of robot fingers is one of the most interesting topics for robot industries. Fingers for grippers….”
Claim 14 recites “14. A tool generating system comprising: a tool fabricating machine.” Honarpardaz page 785 left column second paragraph last sentence discloses “If the approach is collision-free, the designed fingers are considered as feasible and CAD models are exported for the production and experimental verification.” Exporting the models for production is fabricating a respective to-be-fabricated tool. Whatever machine is being exported to for production is a corresponding tool fabricating machine according to the broadest reasonable interpretation (BRI) of “tool fabricating machine.” See MPEP §2111 regarding BRI.
Furthermore, Honarpardaz page 783 left column second paragraph last sentence discloses “rapid prototyping.”
Claim 14 further recites “and a computer configured to execute the steps of: obtaining a model of at least one object, the model including at least geometry of the at least one object.” Honarpardaz page 783 right column lines 1-2 disclose “The proposed method begins by importing the 3D model of the workpiece.” Importing the 3D model of the workpiece is obtaining a model of at least one object including the 3D geometry.
Claim 14 further recites “determining at least one criterium set, each criterium set including at least one criterium for the tool.” Honarpardaz page 784 right column lines 10-12 and lines 19-22 disclose:
we obtain a contact quality as follows:
[equation (1)]
…
the grasp quality at an end effector pose can be computed as Eq. (2) but can be easily extend to end effectors with more than two fingers by employing e.g. a ball criterion.
[equation (2)]
Both the contact quality and ball criterion are at least one criterium for the tool. Either or both criteriums are thus at least one criterium set.
Claim 14 further recites “and creating at least one virtual tool fulfilling the criterium set; wherein the computer is further configured to execute the steps of: calculating at least one attribute to thereby obtain at least one attribute value reflecting a simulated interaction between the model and each of the at least one virtual tool.” Honarpardaz page 784 left column third paragraph discloses “When this reduced set of grasp candidate positions is acquired, simulated grasps are executed at each collision free position from this set.” Simulating the grasps is using a virtual tool to fulfill the respective grasp quality of the respective criterium sets. Simulating the grasps is simulating the interaction between the model and the virtual tool.
Honarpardaz page 784 right column lines 10-12 and lines 19-22 discussed above disclose equations (1) and (2) and correspond criterium sets corresponding with contact quality and ball criterion. Calculating equations (1) and (2) is calculating corresponding attributes of contact quality and ball criterion attributes of the respective criterium sets.
Claim 14 further recites “appointing, on the basis of the at least one attribute value, a to-be-fabricated virtual tool.” Honarpardaz page 784 right column section B discloses “In the second stage of GAFD, finger generation, the grasp set with the highest quality is selected to design the fingertips (see Fig. 4).” Selecting the grasp set with the highest quality is appointing a to-be-fabricated virtual tool based on a respective highest attribute value.
Claim 14 further recites “and providing instructions to the tool fabricating machine to fabricate a tool corresponding to the to-be-fabricated virtual tool.” Honarpardaz page 785 left column second paragraph last sentence discloses “If the approach is collision-free, the designed fingers are considered as feasible and CAD models are exported for the production and experimental verification.” Exporting the models for production is fabricating a respective to-be-fabricated tool.
Claim 15 further recites “15. The tool generating system according to claim 14, wherein the tool fabricating machine is a rapid prototyping or instant manufacturing machine such as a 3D printer.” From the above list of alternatives the Examiner is selecting “a rapid prototyping.”
Honarpardaz page 783 left column second paragraph last sentence discloses “rapid prototyping.”
Dependent claim 17 is substantially similar to claim 4 above and is rejected for the same reasons.
Dependent claim 18 is substantially similar to claim 5 above and is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Honarpardaz as applied to claims 1 and 2 above, and further in view of Wolniakowski, A., et al. “Task and context sensitive optimization of gripper design using dynamic grasp simulation” IEEE 20th Conf. on Methods & Models in Automation & Robotics, MMAR, pp. 29-34 (2015) [herein “Wolniakowski”] (cited in IDS dated 31 March 2021).
Claim 3 further recites “3. The method according to claim 1, wherein the step of obtaining a model of the at least one object includes the step of obtaining, in addition to the geometry, at least one quality of the at least one object including at least one of the following: density, weight, moment of inertia, stiffness, hardness, surface roughness, and friction coefficient.” From the above list of alternatives the Examiner is selecting “density.”
Honarpardaz does not explicitly disclose qualities beyond geometry used for a quality of the object; however, in analogous art of grasp simulation, Wolniakowski page 32 left column section IV middle paragraph teaches:
The geometry of the grasped object, as well as the geometry of the working environment are provided in form of 3D CAD models. Likewise, for each object in the scene subjected to the dynamic simulation, its dynamic qualities are provided, including the material properties (density, friction coefficients) and mass and inertia matrices.
Density provided for the model of the grasped object is a density obtained from the model of the object. See further Wolniakowski page 30 left column section II second paragraph.
Furthermore, the mass corresponds with a weight; the inertia matrices correspond with a moment of inertia, and friction coefficients correspond with at least one friction coefficient.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Honarpardaz and Wolniakowski. One having ordinary skill in the art would have found motivation to use material properties when simulating dynamic gripper of a grasped object into the system of designing robotic fingers because “the robotics cell and the specific grasping task may influence how the gripper may approach or grasp the object successfully.” See Wolniakowski 32 left column section IV first paragraph.
Claim 8 further recites “8. The method according to claim 6, wherein the at least one attribute is contact wrench.” Honarpardaz does not explicitly disclose contact wrench attributes; however, in analogous art of grasp simulation, Wolniakowski page 30 left column section II second paragraph teaches:
to judge the quality of a grasping configuration, a heuristic is applied in [2] where the first criteria minimizes the sum of contact wrenches and the second criteria is based on a relation between the center of mass of the object and a geometric center of mass of the grasp configuration.
Wolniakowski page 31 section III(A)(3) teaches “Wrench based evaluation” and Grasp Wrench Space (GWS). An evaluation of contact wrenches with GWS is a contact wrench attribute.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Honarpardaz and Wolniakowski. One having ordinary skill in the art would have found motivation to use GWS evaluation into the system of designing robotic fingers for the advantageous purpose of considering “forces and torques in the contact points that are scaled according to the object radius” and determine a “minimum wrench that can make a specific grasp fail.” See Wolniakowski page 31 section III(A)(3).
Dependent claim 16 is substantially similar to claim 3 above and is rejected for the same reasons.
Dependent Claims 10
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Honarpardaz as applied to claim 9 above, and further in view of Rakesh, V., et al. “Application of a modified Genetic Algorithm for enhancing grasp quality on 3D objects” IEEE Int'l Conf. on Robotics Automation Control & Embedded Systems, RACE (2015) [herein “Rakesh”].
Claim 10 further recites “10. The method according to claim 9, wherein the optimization algorithm comprises a genetic algorithm.” Honarpardaz page 785 right column second paragraph discloses “facilitating global optimization of the finger shape.”
But Honarpardaz does not explicitly disclose a genetic algorithm for the global optimization; however, in analogous art of grasp synthesis, Rakesh abstract teaches “a modified Genetic Algorithm (GA) has been formulated for automated synthesis of high quality grasps. This unique modified GA scheme is applied on initially feasible grasps.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Honarpardaz and Rakesh. One having ordinary skill in the art would have found motivation to use a genetic algorithm to optimize a set of feasible grasps into the system of designing robotic fingers for the advantageous purpose of having to do “computationally intensive [form closure (FC)] test [on] only [a] limited number of calls.” See Rakesh conclusion.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160082660 A1 Schuster; Andreas et al.
teaches
Designing customized component for gripping an object
US 11185986 B2 Hang; Kaiyu et al.

Robotic fingertip design and grasping on contact primitives
US 9649764 B1 Sun; Yu et al.

Planning a robot grasp that can withstand task disturbances
JP 6036662 B2 堂前 幸康 et al.

Robot simulation
Honarpardaz, M., et al. “Finger design automation for industrial robot grippers: A review” Robotics & Autonomous Systems, vol. 87, pp. 104-119 (2017)

Technology background.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        8 December 2022